[Cite as State v. Casteel, 2012-Ohio-2295.]


                                        COURT OF APPEALS
                                   TUSCARAWAS COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                 :   JUDGES:
                                              :   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                    :   Hon. Sheila G. Farmer, J.
                                              :   Hon. Julie A. Edwards, J.
-vs-                                          :
                                              :
DOUGLAS CASTEEL                               :   Case No. 11AP110043
                                              :
        Defendant-Appellant                   :   OPINION




CHARACTER OF PROCEEDING:                          Appeal from the Court of Common
                                                  Pleas, Case No. 2009CR060138



JUDGMENT:                                         Reversed and Remanded




DATE OF JUDGMENT:                                 May 18, 2012




APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

MICHAEL J. ERNEST                                 MARK A. PERLAKY
125 East High Avenue                              153 North Broadway Street
New Philadelphia, OH 44663                        New Philadelphia, OH 44663
Tuscarawas County, Case No. 11AP110043                                                 2

Farmer, J.

       {¶1}   On October 22, 2009, appellant, Douglas Casteel, pled no contest to two

counts of burglary in violation of R.C. 2913.02, two counts of theft in violation of R.C.

2913.02, and one count of receiving stolen property in violation of R.C. 2913.51. By

judgment entry filed October 23, 2009, the trial court found appellant guilty.         A

sentencing hearing was held on November 25, 2009.                 By judgment entry filed

December 2, 2009, the trial court sentenced appellant to an aggregate term of four

years in prison. A judicial release hearing was scheduled for July 5, 2011 wherein the

trial court would consider judicial release and the imposition of restitution.

       {¶2}   Appellant commenced his jail term on January 5, 2010 and was released

on July 5, 2011. A restitution order was not made at this time.

       {¶3}   On September 7, 2011, an evidentiary hearing was held to address the

restitution issue.   By judgment entry filed October 18, 2011, the trial court ordered

appellant to pay the victims a total amount of $4,526.37.

       {¶4}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                              I

       {¶5}   "THE TRIAL COURT ERRED IN REVERSING THE ISSUE OF

RESTITUTION IN THIS CASE AND IMPOSING IT AT A DATE AFTER APPELLANT'S

INITIAL SENTENCING HEARING."
Tuscarawas County, Case No. 11AP110043                                                    3


                                              I

        {¶6}   Appellant claims the trial court erred in ordering him to pay restitution

because the restitution order was imposed after he was originally sentenced in the

case.

        {¶7}   R.C. 2929.18 governs financial sanctions. Subsection (A)(1) states the

following:

        {¶8}   "(A) Except as otherwise provided in this division and in addition to

imposing court costs pursuant to section 2947.23 of the Revised Code, the court

imposing a sentence upon an offender for a felony may sentence the offender to any

financial sanction or combination of financial sanctions authorized under this section or,

in the circumstances specified in section 2929.32 of the Revised Code, may impose

upon the offender a fine in accordance with that section. Financial sanctions that may

be imposed pursuant to this section include, but are not limited to, the following:

        {¶9}   "(1) Restitution by the offender to the victim of the offender's crime or any

survivor of the victim, in an amount based on the victim's economic loss. If the court

imposes restitution, the court shall order that the restitution be made to the victim in

open court, to the adult probation department that serves the county on behalf of the

victim, to the clerk of courts, or to another agency designated by the court. If the court

imposes restitution, at sentencing, the court shall determine the amount of restitution to

be made by the offender. If the court imposes restitution, the court may base the

amount of restitution it orders on an amount recommended by the victim, the offender, a

presentence investigation report, estimates or receipts indicating the cost of repairing or

replacing property, and other information, provided that the amount the court orders as
Tuscarawas County, Case No. 11AP110043                                                     4


restitution shall not exceed the amount of the economic loss suffered by the victim as a

direct and proximate result of the commission of the offense. If the court decides to

impose restitution, the court shall hold a hearing on restitution if the offender, victim, or

survivor disputes the amount. All restitution payments shall be credited against any

recovery of economic loss in a civil action brought by the victim or any survivor of the

victim against the offender."

       {¶10} Appellant argues the trial court erred in ordering restitution after he was

originally sentenced. In support of his argument, appellant cites this court to cases from

this district, State v. Carr, Tuscarawas App. No. 2007AP120076, 2008-Ohio-3423, and

State v. Riggs, Licking App. No. 2010 CA 20, 2010-Ohio-5697.

       {¶11} In Carr, restitution had been ordered after the original sentence and after

the defendant's probation had ended. This court reversed the restitution order, finding

at ¶16 that because the defendant's probation period had ended, "the trial court was

divested of jurisdiction to impose additional sanctions." "Because the trial court in this

case had no statutory authority to increase the restitution amount after imposing

sentence" the restitution order was a legal nullity.

       {¶12} In Riggs, the defendant was sentenced with the trial court retaining

jurisdiction to impose restitution. The defendant filed an appeal. Thereafter, an agreed

entry was filed on restitution. This court dismissed the appeal per State v. Baker, 119

Ohio St.3d 197, 2008-Ohio-3330, finding a non-final appealable order and reversing the

matter to the trial court for resentencing. State v. Riggs, Licking App. No. 2009 CA

00041, 2009-Ohio-6821. Upon remand, the trial court resentenced the defendant and

included the restitution order. Unfortunately, the trial court did so outside the presence
Tuscarawas County, Case No. 11AP110043                                                   5


of the defendant. This court reversed and remanded the case to the trial court for

resentencing in accordance with the restitution statute.

       {¶13} In the case sub judice, appellant was sentenced on December 2, 2009

with the trial court reserving the restitution amount pending further hearing. On July 5,

2011, appellant was released on judicial release and placed on five years probation. By

judgment entry filed October 18, 2011, the trial court, referencing the December 2, 2009

sentencing judgment entry and the July 6, 2011 judicial release orders, imposed a

restitution order. Appellant appealed the October 18, 2011 judgment entry.

       {¶14} The state argues this case is similar to the case of State v. Brown, Licking

App. No. 10-CA-133, 2011-Ohio-3645. In Brown, the defendant was sentenced with the

trial court retaining jurisdiction to impose restitution.    Appellant filed an appeal.

Thereafter, the trial court filed a second sentencing entry which included a restitution

order. Appellant did not file an appeal on this second entry. This court dismissed the

appeal, finding the first sentencing entry was not a final appealable order consistent with

Riggs, supra, and an appeal had not been filed on the second sentencing entry.

       {¶15} Based upon this court's decisions in Riggs and Brown, supra, the

judgment entry filed in this case on October 18, 2011 would be a final appealable order

if it complied with Baker, however, we find that it does not. The December 2, 2009

sentencing judgment entry and the October 18, 2011 judgment entry on restitution

"could not be considered together because, under the Ohio Supreme Court Baker

decision, only one document could constitute a final, appealable order." Riggs, 2009-

Ohio-6821 at ¶31.
Tuscarawas County, Case No. 11AP110043                                                   6


      {¶16} Although this court finds the supplemental restitution order was proper to

effectuate a final appealable order, the judgment entry fails to comply with Baker, supra.

      {¶17} The matter is remanded to the trial court for resentencing in compliance

with Baker and R.C. 2929.18.

      {¶18} The judgment of the Court of Common Pleas of Tuscarawas County, Ohio

is hereby reversed and remanded.

By Farmer, J.

Gwin, P.J. and

Edwards, J. concur.




                                             s/ Sheila G. Farmer_____________



                                             s/ W. Scott Gwin_______________



                                             s/ Julie A. Edwards ____________

                                                            JUDGES




SGF/db 502
[Cite as State v. Casteel, 2012-Ohio-2295.]


                IN THE COURT OF APPEALS FOR TUSCARAWAS COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                   :
                                                :
        Plaintiff-Appellee                      :
                                                :
-vs-                                            :        JUDGMENT ENTRY
                                                :
DOUGLAS CASTEEL                                 :
                                                :
        Defendant-Appellant                     :        CASE NO. 11AP110043



        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Tuscarawas County, Ohio is reversed and

the matter is remanded to said court for further proceedings consistent with this opinion.

Costs to appellee.




                                                s/ Sheila G. Farmer_____________



                                                s/ W. Scott Gwin_______________



                                                s/ Julie A. Edwards ____________

                                                             JUDGES